Citation Nr: 0510934	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to or aggravated by service-connected 
diabetes mellitus.  

2.  Entitlement to an increased rating for diabetes mellitus, 
evaluated as 10 percent disabling since March 30, 2001, and 
as 20 percent disabling since March 4, 2002, to include 
entitlement to separate disability ratings for neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1962 to January 
1964 and from April 1964 to August 1982.  

This case comes to the Board of Veterans' Appeals (Board) 
from February 2002 and March 2003 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Historically, the veteran was notified by letter of January 
22, 1997, of a rating decision denying service connection for 
hypertension, claimed as incurred during or presumptively due 
to active service.  He filed a Notice of Disagreement (NOD) 
in June 1997 and a Statement of the Case (SOC) was issued on 
August 20, 1997.  Because, subsequently, a copy thereof could 
not be located in the claims file, another SOC was issued on 
October 16, 1997.  However, a copy of the August 1997 SOC is 
now on file.  Following an October 1997 RO hearing, the 
veteran filed his Formal Appeal, VA Form 9, on May 11, 1998.  
By letter of August 12, 1998, he was notified that his VA 
Form 9 was not considered timely filed because it was not 
received within one year of the January 22, 1997, 
notification letter or within sixty days of the August 20, 
1997, SOC.  He was informed that he could appeal that 
decision and was informed of his appellate rights, but he did 
not appeal.  

The veteran now claims service connection for hypertension as 
secondary to his service-connected diabetes mellitus, to 
include the hypertension having been aggravated by the 
service-connected diabetes mellitus.  

Unfortunately, further development of the evidence is needed 
before the Board can decide the claim for service connection 
for hypertension, including as secondary to or aggravated by 
the service-connected diabetes mellitus.  So this claim is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.  




FINDINGS OF FACT

1.  Prior to October 9, 2001, the veteran's diabetes was 
controlled solely by a restricted diet.  

2.  Since October 9, 2001, the veteran has required a 
restricted diet and an oral hypoglycemic agent, but he has 
not had to regulate his activities and has never required the 
use of insulin.  

3.  The veteran is right-handed and has no more than mild 
median nerve pathology of each upper extremity due to carpal 
tunnel syndrome (CTS), which in turn has been attributed to 
his service-connected diabetes.  

4.  The veteran also has no more than slight neurological 
pathology involving his lower extremities due to his service-
connected diabetes.  


CONCLUSIONS OF LAW

1.  Prior to October 9, 2001, an evaluation in excess of 10 
percent for diabetes mellitus was not warranted.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 
4.7, 4.21, 4.119, Diagnostic Code 7913 (2004).   

2.  Since October 9, 2001, an evaluation of 20 percent, but 
no higher, has been warranted for diabetes mellitus.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.119, Diagnostic Code 7913 
(2004).   



3.  A separate 10 percent disability rating, and no more, is 
warranted for right CTS due to service-connected diabetes 
mellitus.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.69, 4.123, 4.124, 4.124a, 
Diagnostic Code 8515 (2004).  

4.  A separate 10 percent disability rating, and no more, is 
warranted for left CTS due to service-connected diabetes 
mellitus.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.123, 4.124, 4.124a, 
Diagnostic Code 8515 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice addressing the claim for service connection for 
hypertension by letter of April 2002, which was prior to the 
RO's denial of this claim in March 2003.  So this was in 
accordance with the holding in Pelegrini II, insofar as 
apprising the veteran of the VCAA before initially 
adjudicating his claim for hypertension.

The RO's other rating decision at issue, the earlier one in 
February 2002, granted service connection for diabetes 
mellitus and assigned an initial 10 percent disability 
rating.  But another rating decision the following month, in 
March 2002, granted an earlier effective date for the award 
of service connection and that initial 10 percent rating, 
back to March 30, 2001 (this is the date of receipt of the 
original claim for service connection for diabetes).  And 
after these rating decisions, the VCAA regulations were 
cited in Supplemental Statements of the Case (SSOCs) issued 
in February and October 2003.  And an official VCAA letter 
was also sent in October 2003.  So in the case of the claim 
for diabetes, the initial decision concerning this claim 
preceded the VCAA notice.

But there is no basis for concluding that harmful error 
occurs simply and only because a claimant receives VCAA 
notice after an initial adjudication, especially when, as 
here, the initial adjudication granted his claim and a 
subsequent one assigned an earlier effective date - albeit 
not an initial rating as high as expected.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim for a higher 
initial rating, and to respond to his VA notice.  Indeed, he 
had time to identify and/or submit additional supporting 
evidence after issuance of the SSOCs in February and October 
2003.  

And this all occurred before actual certification of the 
appeal to the Board.  Moreover, once the appeal arrived at 
the Board, there was still additional time (90 more days) to 
identify and/or submit additional supporting evidence and 
even beyond that with justification for delay.  38 C.F.R. 
§ 20.1304.  So, notwithstanding the requirements of Pelegrini 
II as to the timing of the VCAA notification, deciding this 
appeal at this juncture is not prejudicial error.

Also, VA's General Counsel held in VAOPGCPREC 8-2003 (Dec. 
22, 2003) that if, as here, in response to notice of its 
decision on a claim for which VA has already given the 
required VCAA notice, a Notice of Disagreement (NOD) is 
received that raises a new issue, section 7105(d) requires VA 
to take proper action and issue a Statement of the Case (SOC) 
if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
This is important to point out in this particular instance 
because, bare in mind, the veteran's claim for diabetes 
initially arose in the context of one for service connection, 
so the VCAA notice addressed the requirements for obtaining 
this benefit.  Only after he had established his entitlement 
to service connection for the diabetes and received an 
initial rating did the determinative issue become whether he 
is entitled to a higher initial rating.  So additional VCAA 
notice is not required concerning this supplemental claim.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.



According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by SSOCs as 
long as the documents meet the four content requirements 
listed above.  See also Valiao v. Principi, 17 Vet. 
App. 229, 332 (2003) (implicitly holding that RO decisions 
and SOC may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the respective VCAA notice letters do not 
contain the precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to the claims.  

The VCAA letters requested that the appellant provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) are on file, as are his private 
clinical records and numerous VA outpatient treatment (VAOPT) 
records.  He has also been afforded VA examinations to 
determine the severity of the service-connected diabetes and 
its attendant complications.  He declined his opportunity to 
testify at a hearing in support of his claims, and the more 
recent statements and correspondence from him do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.). 

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities - which is based as far as 
practical on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

And as already alluded to, in a case involving an appeal from 
an initial assignment of a disability evaluation, VA must 
consider whether the appellant is entitled to a "staged" 
rating to compensate him for times since filing his claim 
when the disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (the revised 
criteria that became effective June 6, 1996), the minimum 
compensable rating for diabetes mellitus is 10 percent and is 
assigned when the condition is manageable by restricted diet 
only.  A 20 percent rating is assigned when diabetes requires 
insulin and a restricted diet, or hypoglycemic agent and a 
restricted diet.  Diabetes requiring insulin, a restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling.  Diabetes requiring insulin, a restricted diet, 
and regulation of activities, with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalization per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, is rated as 60 percent 
disabling.  Diabetes mellitus is evaluated as 100 percent 
disabling when it requires more than one daily injection of 
insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalization per year, 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, states 
that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  Note 2 states that 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.



Analysis

The veteran contends that his service-connected diabetes is 
more severe than currently compensated following the initial 
grant of service connection.  Since he timely appealed the 
rating initially assigned for this condition, the Board must 
consider entitlement to a "staged" rating to compensate him 
for times since filing this claim when the condition may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson, 12 Vet. App. at 125-26.  Thus, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.

A May 2001 VAOPT record indicates the veteran's diabetes was 
controlled with dieting, and he was not on any medication for 
this condition.  An October 9, 2001, VAOPT record also shows 
that he was on a restricted diet and that, with an oral 
agent, his diabetes was effectively controlled.  Other 
evidence shows that, since that time, he has continued to use 
an oral hypoglycemic agent.  Thus, since October 9, 2001, he 
has met the criteria for a 20 percent rating for his diabetes 
under DC 7913.

The veteran has never, however, had to use insulin to treat 
his diabetes, and the evidence also does not show that his 
activities have needed to be regulated.  So he does not meet 
the criteria for a 40 percent disability rating.

Except for neurological complications (discussed separately 
below), there is no evidence of renal or other complications 
of diabetes.  So a rating higher than 20 percent is not 
available under any other diagnostic code, either.  Moreover, 
except as noted, since the medical and other evidence of 
record does not show a fluctuation or worsening of the 
condition - however temporary, the veteran also cannot 
receive a "staged" rating under Fenderson.



Neurological Complications of the Diabetes

The veteran and his DAV representative argue that separate 
ratings are warranted for the neurological complications of 
the diabetes mellitus.  See Notes 1 and 2 to DC 7913 above 
indicating that separate ratings are available in these 
situations when the attendant complications are severe enough 
to be compensable, unless a 100 percent schedular rating is 
assigned for the diabetes, which is not the case here.

38 C.F.R. § 4.123 provides that neuritis of the peripheral 
nerves, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete, paralysis.  The maximum rating that may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.

38 C.F.R. § 4.124, provides that neuralgia of a peripheral 
nerve characterized usually by a dull and intermittent pain, 
of typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis," 
with this and other peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves 
are for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  

Under 38 C.F.R. § 4.124a, DC 8515, mild incomplete paralysis 
of the median nerve of the major or the minor extremity 
warrants a 10 percent disability rating.  When moderate, a 
30 percent rating is warranted for the major extremity and 
20 percent is warranted for the minor extremity.  

Under 38 C.F.R. § 4.124a, DCs 8520 though 8530, if there is 
mild incomplete paralysis of a peripheral nerve of the lower 
extremity, a noncompensable rating is warranted if it affects 
the musculocutaneous (superficial peroneal) nerve or the 
anterior tibial (deep peroneal) nerve.  A 10 percent rating 
is warranted if it affects the sciatic nerve, the external 
popliteal (common peroneal) nerve, the internal popliteal 
(tibial) nerve, the posterior tibial nerve or the anterior 
crural (femoral) nerve.  

If there is moderate incomplete paralysis of a peripheral 
nerve of the lower extremity, a 10 percent rating is 
warranted if it affects the musculocutaneous nerve, the 
anterior tibial or the posterior tibial nerve.  A 20 percent 
rating is warranted if it affects the sciatic nerve, the 
external popliteal nerve, the internal popliteal nerve or the 
anterior crural nerve.  

Background

During his RO hearing in October 1997, the veteran indicated 
he is right-handed.  So this is his dominant upper extremity.

In pertinent part, a May 1999 Board decision granted a 10 
percent disability rating under 38 C.F.R. § 4.71a, DC 5215, 
for the residuals of a left wrist fracture.  It was noted at 
page 7 that X-rays showed an old fracture of the waist of the 
navicular with fragmentation of the proximal fragment.  And 
it was determined the veteran had additional limitation of 
motion due to pain on use or during flare ups, to the extent 
that the criteria were met for an increased rating under DC 
5215 based on this additional limitation of motion.  See, 
too, DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  This 10 percent rating 
has remained in effect ever since.

A December 1998 VAOPT record indicates the veteran had 
developed a bizarre set of symptoms involving his hands, with 
weakness when he tried to lift a coffee pot but no trouble 
with heavier lifting.  He also had experienced difficulty 
writing.  On examination he had full range of motion of the 
wrists and elbows but had decreased grip strength, worse on 
the left, but no upper extremity muscle atrophy.

An April 1999 VAOPT record shows an EMG test revealed 
findings compatible with CTS.  CTS is a complex of symptoms 
resulting from compression of the median nerve in the carpal 
tunnel, with pain and burning or tingling paresthesias in the 
fingers and hand, sometimes extending to the elbow.  See 
Wilson v. Brown, 7 Vet. App. 542, 544 (1995).

A June 1999 VAOPT record indicates the veteran was given 
splints, which provided some, but not total, improvement of 
his symptoms.  It was also noted that the distribution of his 
symptoms did not seem to be in the carpal tunnel.  
In September 1999 he no longer awoke at night with numbness 
and pain.  Nerve conduction studies in February 2001 
disclosed motor and sensory neuropathy of the right and left 
median nerves consistent with bilateral CTS, and he was given 
cock-up splints for both wrists.

An April 2001 VAOPT record shows the veteran complained of 
progressive worsening of his symptoms involving his wrists, 
especially on the left, with occasional tingling and numbness 
and only minimal relief with wrist splints.  On examination 
the only abnormal finding was minimal limitation of motion of 
the left wrist.  X-rays of the left wrist, compared to prior 
X-rays in 1996, disclosed an old non-united fracture of the 
left navicular bone, but no evidence of cystic change in the 
fragments or aseptic necrosis.  There was a non-united 
fracture of the left ulnar-styloid.  There was no interval 
change.  X-rays of the right wrist were normal.

On VA neurology examination in May 2002, the veteran's claims 
file was reviewed.  He complained of numbness and tingling in 
both feet and toes, bilaterally, that he said had begun over 
a year prior.  He had experienced numbness in his hands and 
bilateral CTS had been diagnosed, but he had decided not to 
have surgical intervention.  He wore wrist splints at night.  
On objective clinical examination motor function of the upper 
extremities was unremarkable, except for features consistent 
with CTS.  Motor testing in the lower extremities revealed 
5/5 strength.  Deep tendon reflexes (DTRs) were diminished in 
the upper limbs and at the knees and trace at the ankles.  
There was decreased sensory modalities in both feet to just 
below the ankle joints.  Coordination and gait were 
unremarkable.  The diagnosis was early length - dependent 
polyneuropathy, most likely secondary to diabetes.  And it 
was noted that CTS is fairly common in those with diabetes.

On VA endocrinology examination in May 2002, the veteran 
reported that on arising from a sitting position, it took him 
a few minutes to develop a steady gait.  His feet hurt and 
felt stiff, and at times somewhat numb.  At rest, he felt 
some tingling in his feet and, so, tried not to sit too long.  
He also described numbness of the plantar aspect of the feet 
in the region of the metatarsophangeal joints.  On objective 
clinical examination, proprioception and light touch were 
intact in the feet.  The examiner did not believe the 
veteran's symptoms were those of typical diabetic neuropathy, 
but he acknowledged he was uncertain concerning this and, 
therefore, recommended this question be posed to a 
neurologist.

A September 2002 VAOPT record reveals that, on examination, 
the veteran's gait was normal, his reflexes were 1 to 2+ and 
symmetric, but he had no ankle reflexes.  

A November 2002 VAOPT record reveals the veteran had 
sustained a mallet finger injury of his right 4th finger, 
with a flexion contracture, in a September 2002 incident when 
pulling roots.

In December 2002, a VA physician reiterated that those with 
diabetes are predisposed to developing CTS.  The veteran's 
symptoms included pain, numbness, and tingling in both hands, 
which had been diagnosed as CTS and was as likely as not 
secondary to his diabetes.

A January 2003 VAOPT indicates that, on objective clinical 
examination, the veteran's reflexes were 2+ and symmetric and 
he had a normal gait.



Analysis

Upper Extremities

The electrodiagnostic studies in February 2001 confirmed the 
veteran has motor and sensory neuropathy of each median 
nerve.  In 1998 he had decreased grip strength that was worse 
on the left side, and on VA examination in May 2002 motor 
function of his upper extremities was unremarkable except for 
features consistent with CTS.  But the more recent evidence 
does not document any significant motor impairment.  
Specifically, in December 2002 a VA physician reported that 
the veteran had pain, numbness, and tingling of both hands.  
These are sensory abnormalities and he had some improvement 
after wearing splints, albeit not total abatement of his 
symptoms.

It must also be noted that the veteran has limitation of 
motion and pain on use of his left wrist.  But this 
functional impairment is already independently compensated 
under DC 5215, as a residual of his left wrist fracture.  Yet 
another separate compensable rating, however, for the 
neurological impairment he also has due to a separate 
service-connected pathology would not result in double 
compensation, called pyramiding, which is prohibited under 
38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  That said, it is equally true the veteran cannot be 
compensated for any impairment he has from the flexion or 
contracture deformity of his right 4th finger since it is the 
result of an injury he sustained after he was discharged from 
the military, so not service connected.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).

So based on the totality of the evidence, both favorable and 
unfavorable, the Board concludes the veteran has no more than 
mild median nerve pathology of his right and left upper 
extremities.  Consequently, he is entitled to separate 
10 percent ratings for each upper extremity to compensate him 
for this complication of his diabetes.



Lower Extremities

On VA examinations in May 2002, the veteran had complaints of 
sensory abnormalities in his feet and some difficulty 
obtaining a steady gait when arising from a seated position.  
However, his sensations were intact during a VA endocrine 
examination in May 2002, and his gait was normal during a VA 
neurology examination, also in May 2002, and when receiving 
VAOPT in September 2002 and January 2003.

Because of these unremarkable findings, the Board concludes 
the veteran's diabetic neuropathy of the lower extremities 
causes only minimal sensory and no motor involvement.  So a 
separate compensable rating is not warranted for this.

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disabilities 
at issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of them, 
and they have not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
ratings (including the additional separate ratings he is 
receiving as a result of this decision).  His disabilities 
also have not otherwise rendered impractical the application 
of the regular schedular standards.  Admittedly, his overall 
functional impairment may hamper his performance in some 
respects, but certainly not to the level that would require 
extra-schedular consideration since these provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

The claim for a rating higher than 10 percent for the 
diabetes mellitus, prior to October 9, 2001, is denied.  

A 20 percent rating is granted for the diabetes mellitus as 
of October 9, 2001 (so earlier than the current effective 
date of March 4, 2002), subject to applicable laws and 
regulations governing the payment of VA compensation.

A separate 10 percent rating is also granted for right CTS 
due to the service-connected diabetes mellitus, subject to 
applicable laws and regulations governing the payment of VA 
compensation.

A separate 10 percent rating is also granted for left CTS due 
to the service-connected diabetes mellitus, subject to 
applicable laws and regulations governing the payment of VA 
compensation.


REMAND

It is contended that the veteran's hypertension is 
proximately due to or the result of his already service-
connected diabetes mellitus.  See 38 C.F.R. § 3.310(a) (2004) 
discussing the concept of secondary service connection.  This 
theory of entitlement includes situations where the service-
connected condition has chronically aggravated the 
nonservice-connected condition, but compensation is only 
payable to the extent of chronic worsening of the nonservice-
connected condition above and beyond its existing level of 
impairment.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The RO has determined the veteran first developed 
hypertension in the 1990s and that his diabetes was not 
diagnosed until about 2000.  However, VAOPT records in 1999 
(so prior to the reported diagnosis of diabetes) show he had 
neurological symptoms compatible with bilateral CTS - which, 
in turn, has been determined to be part and parcel of his 
service-connected diabetes.  And a result of this decision, 
he received separate ratings for this additional disability.  
But there is no competent medical evidence on file indicating 
whether his service-connected diabetes mellitus has 
chronically aggravated his claimed hypertension.  So a 
medical opinion is needed concerning this possibility.

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).   

Accordingly, the claim for hypertension hereby is remanded to 
the RO for the following development and consideration:

1.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of his hypertension.

Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not (50-percent or greater probability) that any 
hypertension the veteran now has is proximately 
due to or the result of his already service-
connected diabetes mellitus.  
(Note:  this question of causation includes 
indicating whether it is at least as likely as not 
that his service-connected diabetes mellitus has 
chronically aggravated the hypertension and, if 
so, to what extent above and beyond the level of 
impairment existing prior to the aggravation.

The examiner should discuss the rationale for the 
opinion.  If an opinion cannot be rendered, 
explain why this is not possible.  

And to facilitate making this determination, it is 
absolutely imperative that the examiner has access 
to and reviews the claims folder for the veteran's 
pertinent medical history.  This includes a copy 
of this remand.  All necessary testing should be 
done and the examiner should review the results of 
any testing prior to completion of the examination 
report.  If an examination form is used to guide 
the examination, the submitted examination report 
should include the questions to which answers are 
provided.

2.  Review the report of the examination to ensure 
it contains responses to the questions posed.  If 
not, take corrective action.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the claim for service 
connection for hypertension - including as 
secondary to the diabetes mellitus, based on the 
additional evidence obtained.  If the claim 
remains denied, prepare an SSOC and send it to the 
veteran and his representative.  Give them time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


